ISSUER FREE WRITING PROSPECTUS Filed Pursuant to Rule 433 Registration Statement No. 333-139359 Dated November 2, 2009 Step Performance Securities Royal Bank of Canada Securities linked to the iShares® MSCI EAFE Index Fund due on or about November 30, 2011 Investment Description Step Performance Securities are senior unsecured debt securities issued by Royal Bank of Canada with returns linked to the performance of the iShares® MSCI EAFE Index Fund (each, a “Security” and collectively, the “Securities”). The iShares® MSCI EAFE Index Fund (the “Index Fund”) seeks to provide investment results that correspond generally to the price and yield performance, before fees and expenses, of publicly traded securities as measured by the MSCI EAFE® Index (the “Underlying Index”). The Securities are designed for investors who anticipate that the level of the Index Fund will increase over the term of the Securities.At maturity, investors will receive a cash payment per Security based upon the direction of and the percentage change in the level of the Index Fund from the trade date to the Final Valuation Date.If the Index Fund Return is equal to or greater than zero, you will receive your principal amount plus an additional payment equal to the product of the principal amount multiplied by the greater of (a) the Index Fund Return and (b) the Step Return of 22.00% to 25.00% (the actual Step Return will be determined on the Trade Date).If the Index Fund Return is negative, you will receive an amount equal to your principal amount reduced by the product of (i) the principal amount multiplied by (ii) the Index Fund Return. Accordingly, investors must be willing to risk losing up to 100% of their principal amount invested. If the Index Fund Return is negative, you will lose 1% (or a fraction thereof) of your principal for each 1% (or a fraction thereof) that the Index Fund Return is less than zero. Investors will not receive any interest payments during the term of the Securities. Investing in the Securities involves significant risks. You may lose some or all of your principal if the Index Fund Return is negative. Any payment on the Securities is subject to the creditworthiness of Royal Bank of Canada. Features Key Dates qCore Investment Opportunity—If you are seeking market exposure to the Underlying Index, the Securities may provide an alternative to traditional investments. The Securities provide positive and negative exposure to the performance of the iShares®MSCI EAFE Index Fund, with a Step Return feature at maturity. qStep Return Feature—If the Index Return at maturity is zero or positive, the return on the Securities will be the greater of the Step Return of 22.00% to 25.00% (the actual Step Return will be determined on the Trade Date) and the Index Return. You will have full downside exposure to any negative Index Return at maturity. qDiversification Opportunity— TheSecurities provide an opportunity to diversify your portfolio through exposure tostocks from Europe, Australasia and theFar East, as includedin the Index Fund. Trade Date1 November 24, 2009 Settlement Date1 November 30, 2009 Final Valuation Date2 November 23, 2011 Maturity Date2 November 30, 2011 CUSIP:78009C308 ISIN: US78009C3088 1 Expected.In the event that we make any change to the expected Trade Date and Settlement Date, the Final Valuation Date and Maturity Date will be changed so that the stated term of the Securities remains the same. 2 Subject to postponement in the event of a market disruption event and as described under “General Terms of the Securities – Market Disruption Events” in the accompanying product prospectus supplement no. UBS-3. Security Offering We are offering Step Performance Securities linked to the Index Fund.The Securities are offered at a minimum investment of $1,000 in denominations of $10 and integral multiples thereof. Index Fund Index Fund Ticker Term Step Return* Index Fund Starting Level* CUSIP ISIN iShares® MSCI EAFE Index Fund EFA 2 years 22.00% to 25.00% · 78009C308 US78009C3088 * The actual Step Return per $10 in principal amount of the Securities and Index Fund Starting Level for the Securities will be determined on the Trade Date. See “Additional Information about Royal Bank of Canada and the Securities” in this free writing prospectus. The Securities will have the terms specified in the prospectus dated January 5, 2007, the prospectus supplement dated July 16, 2009, product prospectus supplement no. UBS-3 dated November 2, 2009 and this free writing prospectus. See “Key Risks” in this free writing prospectus and “Risk Factors” in the accompanying product prospectus supplement no. UBS-3 for risks related to investing in the Securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the Securities or passed upon the accuracy or the adequacy of this free writing prospectus or the accompanying prospectus, prospectus supplement and product prospectus supplement no.
